Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

BATTERY COVERING STRUCTURE WITH REPLACEABLE TERMINALS

Examiner: Adam Arciero	SN: 16/383,682	Art Unit: 1727	September 8, 2022

DETAILED ACTION
The Application filed on April 15, 2019 has been received. Claims 1-10 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the terminal" in line 4. There is insufficient antecedent basis for this limitation in the claim. The claim initially recites “the terminals”.
Claim 3 recites the limitation "the connecting screw"; “the connecting through hole”; “the fixing through hole”; and “the nut through hole” in lines 12-14. There is insufficient antecedent basis for this limitation in the claim. The claims initially recite that each of the screws and holes are plural.

Claim 5 recites the limitation “the connecting through hole” in lines 3-4 and “the first terminal and the second terminal” in lines 4-8. There is insufficient antecedent basis for this limitation in the claim. 

Claim 6 recites the limitation “the first terminal” and “the second terminal” in line 2. There is insufficient antecedent basis for this limitation in the claim. 

Claim 7 recites the limitation “the first terminal” in line 2. There is insufficient antecedent basis for this limitation in the claim. 

Claim 8 recites the limitation “the second terminal” in line 2. There is insufficient antecedent basis for this limitation in the claim. 

Claim 9 recites the limitation “the two terminals” in line 2. There is insufficient antecedent basis for this limitation in the claim. In addition, claim 9 recites wherein “the two terminals comprise two first terminals and two second terminals” and it is unclear how only two terminals can each comprise two terminals, for a total of four terminals.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi et al. (JP 2015-197993 A; using machine translation for citation purposes).
As to Claim 1, Takashi et al. discloses a battery cover with replaceable terminals, comprising: a cover 30; and two terminals 100P,100N, wherein the terminals detachably arranged on the cover and the cover is used for connecting with a battery (Abstract and Fig. 1).
As to Claim 2, Takashi et al. discloses two terminals 100P,100N that are located on opposite ends of the cover 30, wherein the terminals are in a clamping connection with the cover, and the cover comprises a connecting groove 84; the terminal is provided with a connecting inserted block with is in a clamping connection with the groove (Fig. 1, 4 and 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727